United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, FEDERAL
CORRECTIONAL INSITUTION,
Williamsburg, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1294
Issued: September 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 7, 2013 appellant, through her representative, filed a timely appeal from the
April 11, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied her injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an emotional condition in
the performance of duty. Counsel for appellant alleged that the decision below was contrary to
fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 12, 2012 appellant, a 40-year-old secretary, filed an occupational disease
claim alleging an adjustment disorder with mixed feature as the result of her federal
employment. She first became aware of her disease or illness on December 1, 2011. Appellant
explained that an increase in the inmate population caused an increase in her physical and mental
anguish. “Priorities, superseding other demands of paperwork. I began rushing through tasks
quickly to complete deadlines for job productivity. Routing documents to other areas became
very constant.”
A psychiatrist, whose name is illegible, completed an attending physician’s form report
on January 5, 2011. He stated that appellant was unable to work since August 25, 2011 and that
her diagnosed adjustment disorder with mixed features was caused or aggravated by an
employment activity, which the physician did not identify or explain.
In a February 29, 2012 decision, OWCP denied appellant’s injury claim. It found that the
factual component of fact of injury was not met. Specifically, appellant did not provide a
description of the specific incidents or conditions that she felt led to her medical condition.
Appellant requested reconsideration. Her representative contended that the employing
establishment acted arbitrarily in subjecting her to discipline. Specifically, the employing
establishment’s “write-ups” were not based on factual evidence. The adverse action letters were
revoked and rescinded. Appellant was terminated while on sick leave. Proof of these wrongful
actions, the representative explained, consisted of medical evidence addressing causal
relationship.
OWCP received a May 8, 2012 memorandum from a senior officer specialist and union
representative, who described a meeting on June 29, 2011 during which appellant’s performance
and training were discussed. The union representative indicated that appellant was assured that
her work would be taken care of while she was on annual leave, but a week or two after her
return from annual leave another meeting was held to inform her that her work had fallen behind.
On April 11, 2013 OWCP reviewed the merits of appellant’s case and found that the
evidence was insufficient to establish a factual basis for her claim. The union representative’s
memorandum was not an allegation by appellant in support of her claim. The mention of “writeups” and “adverse actions” were too vague and provided no specifics as to time and place.
Together, there was no documentation, such as disciplinary letters or termination paperwork, to
support that the incidents ever occurred. OWCP noted that medical evidence could not establish
the factual basis of appellant’s allegations. Appellant’s statements were found too vague to
establish error or abuse. OWCP denied modification of its prior decision.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
2

5 U.S.C. § 8102(a).

2

employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.3
Workers’ compensation does not cover each and every illness that is somehow related to
the employment. When an employee experiences emotional stress in carrying out his or her
employment duties or has fear and anxiety regarding his or her ability to carry out his or her
duties, and the medical evidence establishes that the disability resulted from his or her emotional
reaction to such situation, the disability is generally regarded as due to an injury arising out of
and in the course of employment. By contrast, there are disabilities having some kind of causal
connection with the employment that are not covered under workers’ compensation because they
are not found to have arisen out of employment, such as when disability results from an
employee’s fear of a reduction-in-force or frustration from not being permitted to work in a
particular environment or to hold a particular position.4
Thus, the Board has held that an oral reprimand generally does not constitute a
compensable factor of employment,5 neither do disciplinary matters consisting of counseling
sessions, discussion or letters of warning for conduct;6 investigations;7 determinations
concerning promotions and the work environment;8 discussions about an SF-171;9 reassignment
and subsequent denial of requests for transfer;10 discussion about the employee’s relationship
with other supervisors;11 or the monitoring of work by a supervisor.12 Further, workers’
compensation does not cover an emotional reaction to an administrative or personnel action,
unless the evidence establishes error or abuse on the part of the employing establishment.13
As a rule, allegations alone by a claimant are insufficient to establish a factual basis for
an emotional condition claim.14 In claims for a mental disability attributed to work-related
3

John J. Carlone, 41 ECAB 354 (1989).

4

Lillian Cutler, 28 ECAB 125 (1976).

5

Joseph F. McHale, 45 ECAB 669 (1994).

6

Barbara J. Nicholson, 45 ECAB 803 (1994); Barbara E. Hamm, 45 ECAB 843 (1994).

7

Sandra F. Powell, 45 ECAB 877 (1994).

8

Merriett J. Kauffman, 45 ECAB 696 (1994).

9

Lorna R. Strong, 45 ECAB 470 (1994).

10

James W. Griffin, 45 ECAB 774 (1994).

11

Raul Campbell, 45 ECAB 869 (1994).

12

Daryl R. Davis, 45 ECAB 907 (1994).

13

Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566, 572-73 (1991).

14

See Arthur F. Hougens, 42 ECAB 455 (1991); Ruthie M. Evans, 41 ECAB 416 (1990) (in each case the Board
looked beyond the claimant’s allegations of unfair treatment to determine if the evidence corroborated such
allegations).

3

stress, the claimant must submit factual evidence in support of his or her allegations of stress
from harassment or a difficult working relationship. The claimant must specifically delineate
those factors or incidents to which the emotional condition is attributed and submit supporting
factual evidence verifying that the implicated work situations or incidents occurred as alleged.
Vague or general allegations of perceived harassment, abuse or difficulty arising in the
employment are insufficient to give rise to compensability under FECA. Based on the evidence
submitted by the claimant and the employing establishment, OWCP is then required to make
factual findings which are reviewable by the Board. The primary reason for requiring factual
evidence from the claimant in support of her allegations of stress in the workplace is to establish
a basis in fact for the contentions made, as opposed to mere perceptions of the claimant, which in
turn may be fully examined and evaluated by OWCP and the Board.15
ANALYSIS
On her claim form, appellant attributed her emotional condition to her federal
employment. She implicated an increase in the inmate population and changing priorities.
Appellant stated that she began rushing through tasks quickly to complete deadlines for job
productivity.
Appellant thus appears to be arguing that she experienced emotional stress in carrying out
her employment duties, which may contribute a compensable employment factor. As the Board
noted above, allegations alone are insufficient, as a rule, to establish a factual basis for an
emotional condition claim. Appellant must specifically delineate those factors or incidents to
which the emotional condition is attributed and submit supporting factual evidence verifying that
the implicated work situations or incidents occurred as alleged. Vague or general allegations of
difficulty arising in the employment are insufficient to give rise to compensability under FECA.
OWCP correctly found that the employment factors to which appellant attributed her
emotional condition were not sufficiently identified as to time, place or parties involved and
were not supported by factual evidence.
Requesting reconsideration, appellant’s representative changed the nature of the claim.
He implicated administrative error or abuse, or what he described as “wrongful actions.”
Counsel contended that the employing establishment acted illegally and arbitrarily in subjecting
appellant to discipline, that “write-ups” were not based on factual evidence, that “adverse action”
letters were revoked and rescinded and that appellant was terminated while on sick leave.
The Board has recognized that where the evidence establishes error or abuse by the
employing establishment in an administrative or personnel matter, a compensable factor may
arise. The record in appellant’s case is devoid of such evidence. A union representative’s
memorandum indicated that the employing establishment made an assurance that appellant’s
work would be taken care of while she was on annual leave, but the record on appeal remains
unclear whether her work fell behind while she was on leave or during the period following her
return. In any event, there is no evidence that the employing establishment took any action in the
matter.
15

Paul Trotman-Hall, 45 ECAB 229 (1993) (Groom, Alternate Member, concurring).

4

The Board finds that appellant has not established a factual basis for her claim. The
allegations lack specificity, context and explanation and are unsupported by any evidence. Even
the nature of appellant’s claim remains vague. She described rushing through tasks to complete
deadlines for job productivity and then made claims of administrative wrongdoing. As appellant
has not established a factual basis for her claim, she has not met her burden of proof to establish
that she sustained an emotional condition in the performance of duty. Accordingly, the Board
will affirm OWCP’s April 11, 2013 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a factual basis for her claim and thus
has not established that she sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the April 11, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 20, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

